Citation Nr: 0118836	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-18 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether there was clear and unmistakable error in a 
January 1975 rating decision, which did not grant service 
connection for residuals of dental trauma to teeth, other 
than 9, 10, and 11.

2.  Entitlement to service connection for residuals of dental 
trauma to teeth, other than 9, 10, and 11.

3.  Entitlement to an increased evaluation for shell fragment 
injury to eyes with retained metal fragments, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  During his period of service, the veteran 
sustained multiple fragment wounds to the face, neck, 
eyelids, chest, and left arm.  He is in receipt of a Purple 
Heart.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
residuals of dental trauma to teeth, other than 9, 10, and 
11; determined that revision of a January 1975 rating 
decision (which did not grant service connection for 
residuals of dental trauma to teeth, other than 9, 10, and 
11) was not warranted; and continued the 10 percent 
evaluation for shell fragment injury to eyes with retained 
metal fragments.

In December 1999, the veteran presented oral testimony at the 
Veterans Assistance Office in Las Vegas, Nevada, before a 
Hearing Officer from the Reno, Nevada, RO.  A transcript of 
the hearing has been associated with the claims file.



FINDINGS OF FACT

1.  The January 1975 rating decision was supportable.

2.  Lost teeth 19 and 20 were a result of the inservice 
dental trauma.

3.  The remainder of the veteran's teeth, other than teeth 9 
through 11 and 19 and 20, were not the result of inservice 
trauma.

4.  The shell fragment injury to the eyes with retained metal 
fragments is manifested by minimal discomfort, but the 
veteran has vision of 20/40 or better, with no loss of field 
of vision, and the injury does not require rest or result in 
episodic incapacity.


CONCLUSIONS OF LAW

1.  The veteran has not raised a proper claim of clear and 
unmistakable error in the January 1975 rating decision, which 
granted service connection for residuals of dental trauma to 
teeth 9, 10, and 11 and no other teeth.  38 C.F.R. § 3.105(a) 
(2000).

2.  Dental trauma to teeth 19 and 20 was incurred in service.  
38 U.S.C.A. §§ 1110; 1154 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

3.  Dental trauma to teeth, other than 9, 10, 11, 19 and 20, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2000).

4.  The criteria for an evaluation in excess of 10 percent 
for shell fragment injury to eyes with retained metal 
fragments have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.84a, Diagnostic Codes 6009, 6079 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the April 1998 rating decision on appeal and 
the June 1999 statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for shell fragment injury to eyes with retained 
metal fragments, service connection for residuals of dental 
trauma, and clear and unmistakable error in a prior rating 
decision.  In the June 1999 statement of the case, the RO 
also included the pertinent regulations that applied to the 
veteran's claims for an increased evaluation, for service 
connection, and for clear and unmistakable error.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the record discloses that the veteran reported 
having received treatment with private physicians.  The 
record reflects the RO obtained authorizations from the 
veteran and submitted requests to the physicians the veteran 
listed.  The record further reflects that the private 
treatment records were received and associated with the 
claims file.  Additionally, the veteran reported he had 
received treatment with VA, which records have been obtained 
and associated with the claims file.  The veteran has not 
alleged that there are any additional medical records related 
to treatment for his service-connected eye injuries, service-
connected teeth, and for his teeth in general that have not 
been associated with the claims file.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo VA 
examinations related to his claims.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Clear and unmistakable error and service connection 

The veteran has asserted that clear and unmistakable error 
exists in the January 1975 rating decision in that the RO did 
not grant service connection for residuals of dental trauma 
to teeth in his mouth, other than teeth 9, 10, and 11.  
Specifically, he states that the RO failed to review the 
service medical records which established that he had 
sustained trauma to his teeth. 

At the time of the January 1975 rating decision, the evidence 
of record included service medical records, an August 1969 VA 
examination report, a January 1975 private medical record, 
and the veteran's application for benefits.  Service medical 
records reveal that the veteran sustained shrapnel wounds to 
his face in various areas in May 1968.  Physical examination 
revealed "numerous teeth were missing."  The examiner noted 
the veteran had second-degree burns on the upper lip.  
Additionally, it was noted that the veteran had a penetrating 
non-metallic foreign body retained in the left lower lip.  A 
May 1968 dental treatment report shows that teeth numbers 1, 
2, 4, 13, 16, 17, 19, 20, 29, 31, and 32 were missing.  The 
examiner noted that tooth number 9 was involved and that soft 
tissue in the left lower lip was involved as well.  A July 
1968 dental treatment record shows the veteran received a 
dental consultation.  The examiner indicated that periapical 
involved teeth 9 through 11.  A November 1968 dental 
treatment report shows the veteran had a bridge set between 
teeth 9 through 11.

The August 1969 VA examination report does not show any 
findings related to the veteran's teeth.

A November 1974 letter to the veteran shows that the RO asked 
the veteran to demonstrate on the "attached dental chart" 
which teeth were involved with combat trauma.  A January 1975 
private dental record shows the examiner stated that the 
veteran had lost tooth number 10, and a bridge was placed on 
the fractured teeth of 9 and 11.  The examiner stated the 
veteran had reported that pieces of metal were taken out of 
several upper and lower teeth.  He stated he was unable to 
tell the extent of the veteran's original injury at that 
time.  He further stated the veteran had reported that one or 
two teeth were lost on the lower left because of the injury.

The January 1975 rating decision shows that service 
connection was granted for dental trauma to teeth numbers 9, 
10, and 11.  There were no reasons and bases reported in the 
decision as to the RO's determination.  

A.  Clear and unmistakable error

Under the provisions of 38 C.F.R. § 3.105(a) (2000), an RO 
rating decision may be reversed or amended if that 
adjudication is clearly and unmistakably erroneous. Otherwise 
prior decisions are final.  38 U.S.C.A. § 7105 (West 1991).

The United States Court of Appeals for Veterans Claims (the 
Court) has defined clear and unmistakable error as "an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  It is an error that 
is "undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313-314 (1992).  Further, "[a] 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior [RO decision]."  Id. at 314.  Additionally, the 
Court stated:

A claim of [clear and unmistakable error] 
is based upon an assertion that there was 
an incorrect application of the law or 
fact as it existed at the time of the 
disputed adjudication.  [Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en 
banc).]  Since an analysis of whether 
[clear and unmistakable error] has been 
committed may only proceed on the record, 
id., evidence that was not part of the 
record at the time of the prior 
determination may not form the basis of a 
finding that there was an act of clear 
and unmistakable error.

Caffrey v. Brown, 6 Vet. App. 377, 383 (1994) (emphasis in 
original).  The Court has stated that, "It must always be 
remembered that clear and unmistakable error is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  

The Board notes that the regulations governing service 
connection for dental disabilities in 1974/1975 provided that 
service connection should not be granted for the third molars 
(wisdom teeth) at any time unless there was a definite record 
showing such teeth to have been diseased after a reasonable 
period of service.  38 C.F.R. § 3.382(c) (1974).  The third 
molars shown as present at induction and missing at discharge 
will not be service connected unless there is an actual 
record of extraction for reasons other than malposition or 
impaction.  Id.  The third molars consist of teeth 1, 16, 17, 
and 32.

Additionally, the regulation provided that service connection 
for dental disabilities would be established by service 
records, documentary evidence in the form of reports of 
examinations, duly certified statements of dentists or 
physicians, or certified statements of fact from two or more 
disinterested parties.  Id. at (a).  

The veteran's argument as to his allegation that clear and 
unmistakable error occurred in the January 1975 rating 
decision in not granting him service connection for teeth, 
other than 9, 10, and 11, is that the RO should have granted 
service connection for teeth, 1, 2, 3, 4, 5, 6, 12, 13, 14, 
15, 16, 17, 18, 19, 20, 21, 27, 28, 29, 30, 31, and 32, as 
they were involved in combat trauma and there is no entrance 
examination, which shows what teeth were present at that 
time.  The veteran alleges that the RO failed to use the 
service medical records, which, according to the veteran, 
would have established a grant of service connection for the 
teeth he listed.

Initially, the Board notes again that third molars are not 
service connectable, and thus those teeth cannot be involved.  
See 38 C.F.R. § 3.382(c) (1974).  Additionally, although the 
veteran asserts that due to the lack of dental findings at 
entrance, he is entitled to receive service connection for 
all of the teeth that are missing, the applicable regulations 
at that time provided that the presumption of soundness did 
not apply to cases of dental conditions.  38 C.F.R. 
§ 3.381(d) (1974).

Based on its review of the veteran's statement and the record 
on appeal, the Board finds that the veteran has not alleged a 
valid claim for clear and unmistakable error in the January 
1975 rating decision, which granted service connection only 
for teeth 9, 10, and 11 and no others.  The veteran has not 
raised with specificity how the RO erred in its decision nor 
has he given persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
See Fugo, 6 Vet. App. at 44.  It seems that the veteran is 
stating that because service medical records showed that 
teeth were missing that service connection for all missing 
teeth should have been granted.  The Board finds that the 
RO's determination for granting service connection only for 
teeth 9 through 11 is supportable.  The service medical 
records clearly show that teeth 9 through 11 were involved in 
the combat trauma.  

Additionally, it appears that the veteran's allegations 
address how the RO weighed the evidence before it, which is 
not a valid claim for clear and unmistakable error.  As 
stated above, clear and unmistakable error is "undebatable" 
and reasonable minds cannot differ as to the outcome.  Here, 
it is clear that there could be different outcomes.  Teeth 
were noted to be missing following the trauma the veteran 
sustained with shrapnel, but there was no indication that the 
teeth were missing due to the shrapnel trauma.  The private 
dentist, who submitted a statement in January 1975, noted 
that teeth 9 through 11 were definitely involved in the 
trauma, but did not state whether the veteran's allegation 
that one or two teeth were removed as a result of the trauma 
was consistent with the inservice trauma.  A claim of clear 
and unmistakable error on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence "can never rise to the stringent definition of 
[clear and unmistakable error]."  Fugo, 6 Vet. App. at 44; 
see also Russell, 3 Vet. App. at 313.  The Board finds that 
the evidence reviewed in January 1975 supported the RO's 
decision.  

For these reasons, the Board has determined that the veteran 
has not raised a valid claim for clear and unmistakable error 
as to January 1975 rating decision with the RO's failure to 
grant service connection for teeth other than 9, 10, and 11, 
and thus the claim is denied.  

B.  Service connection

A description of the additional evidence received since the 
January 1975 rating decision follows.

A January 1998 VA dental examination report shows the veteran 
reported sustaining fractures to teeth 9 and 10 and 
subsequently had a bridge put between teeth 9 and 11.  He 
stated that there was chipping of the bridge and looseness of 
some teeth.  The veteran reported no difficulty with chewing 
or opening his mouth.  The examiner stated the veteran's 
teeth were in good repair.  She stated he had a stable bridge 
on teeth 9 through 11 with chipping of the incisal edge 
porcelain on tooth 9.  She noted these teeth were nonmobile.  
The examiner stated there was no apparent bony or soft tissue 
defect intraorally and that his palate was intact.  
Mandibular and maxillary bones were noted to be intact.  She 
noted the only tooth missing from this incident was tooth 
number 10, but that it was currently replaced by a prosthesis 
which required replacement.  A Panorex x-ray was noted to be 
normal.  The examiner stated that the etiology of the lost of 
tooth number 10 and fracture of tooth number 9 were related 
to the trauma incident of May 1968.

At the December 1999 RO hearing, the veteran stated he 
remembered being told that all his teeth had loosened in the 
trauma.  He stated he had been told to brush his teeth with a 
water pick and that he had to eat soup.  The veteran stated 
he was having difficulty with his teeth.  He stated that they 
would loosen up here and there and that some of his teeth had 
chipped.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (the Court), lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

The Board notes that the regulations addressing service 
connection for residuals of dental trauma changed in June 
1999.  The Court has held that when a regulation changes 
after a claim has been filed but before appeal process has 
been completed, the version most favorable to claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 
38 U.S.C.A. § 5110 (West 1991).  Here, the changes in the 
regulations are not substantive, and thus neither is more 
favorable to the veteran's claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of service 
connection for teeth 19 and 20 only.  Initially, as stated 
above, third molars cannot be service connected, and thus 
teeth numbers 1, 16, 17, and 32 are not for consideration.  

The veteran has claimed that numerous teeth are missing, 
which is substantiated by the service medical records.  
However, at the time the veteran filed his claim for service 
connection for dental trauma in 1974, he reported to his 
private dentist that one or two teeth were lost due to the 
trauma.  The Board finds that such statement by the veteran 
is more probative then his current allegation of having lost 
numerous teeth (more than two).  In the January 1975 
statement from the veteran's private dentist, the dentist was 
specific and stated that the veteran had reported that one or 
two teeth were lost on the lower left side of his mouth.  The 
service medical records show that teeth 19 and 20, which are 
on the lower left side of his mouth were missing.  Thus, 
based upon the veteran's allegation and the service medical 
records, and resolving all doubt in the veteran's favor, the 
Board finds that the evidence supports the grant of service 
connection for teeth 19 and 20 based upon dental trauma.

As to the other teeth that the veteran claims should be 
service connected, the Board finds that the preponderance of 
the evidence is against the grant of service connection for 
such.  The Board is aware that the veteran is a combat 
veteran and that he is entitled to the application of 38 
U.S.C.A. § 1154(b) (West 1991).  Section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.

Here, the veteran is competent to report he sustained trauma 
to his mouth, which the evidence supports.  He states that 
several teeth were missing and several teeth were loose.  The 
current evidence does not show loose teeth.  Thus, even if 
the Board conceded that the veteran's teeth were loose as a 
result of the trauma, he does not have a current disability 
related to the loose teeth.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  Thus, although the veteran is alleging that 
more teeth were damaged in service, the Board finds that the 
veteran's lay statements now are not satisfactory, as they 
are inconsistent with statements he made in 1975.  See id. at 
393 (citing 38 U.S.C.A. 1154(b)) (it must be determined 
whether the veteran has proffered satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease).  The Board finds that the statement made by the 
veteran in 1975 is more probative than the statements the 
veteran has made now.  Again, at that time, he alleged that 
one or two teeth were lost in service due to the dental 
trauma.  The Board has granted service connection for teeth 
19 and 20 and finds that service connection for teeth, other 
than 19 and 20, is not warranted.

For the reasons stated above, the Board finds that the 
evidence supports the grant of service connection for teeth 
19 and 20.  Additionally, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for teeth other than 19 and 20, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

III.  Increased evaluation

Service medical records show the veteran sustained a 
penetrating non-metallic foreign body of the left eye.  

Service connection for shell fragment injury to eyes with 
retained metal fragments was granted by means of a September 
1969 rating decision and assigned a 10 percent evaluation, 
effective November 30, 1968.  

In December 1996, the veteran filed a claim for an increased 
evaluation.

A November 1997 VA outpatient treatment report shows the 
veteran reported that he was having difficulties with a 
floater in his left eye when driving in poor weather.  

A January 1998 VA examination report shows the veteran 
reported the injury he sustained in service to his left eye.  
He noted he had regained full vision, but that later on, he 
learned he had sustained a retinal tear.  At that time, the 
veteran reported he had good vision when wearing corrective 
lenses.  He denied eye pain.  Examination revealed 
extraocular movements were intact.  Sclera was clear, and 
pupils were equal, round, and reactive to light and 
accommodation.  The funduscopic examination was grossly 
unremarkable.  The examiner stated that the veteran's visual 
acuity in the right and left eyes were 20/60 and 20/80 
respectively.  Corrected, the veteran's visual acuity was 
20/30 in the right eye and 20/20 in the left eye.  The 
impression was status post retinal tear in the left eye 
secondary to traumatic injury.

In a September 1998 letter from a private physician, he 
stated that the veteran had undergone a comprehensive eye 
examination at that time and had complained of decreased 
distance vision and floaters in the left eye.  The physician 
stated the veteran's best corrected visual acuity in the 
right and left eyes was 20/20.  Binocular skills were normal 
in both eyes, and the visual fields and intraocular pressures 
were normal in both eyes.  He stated that the external health 
check showed the right eye to be normal and the left eye to 
have small pieces of metal shrapnel imbedded in the cornea, 
conjunctiva, and lower eye lid.  The physician's impression 
was that the retinal damage in the left eye was consistent 
with the reported war trauma and the remaining shrapnel and 
retinal scar tissue.

In December 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO.  The veteran stated that after 
the injury in service, he could not see for several days.  He 
stated his current problem now was when shadows were involved 
or when there was a lot of sunlight.  For example, he stated 
that when he tried to give his car a tune-up, he could not 
see the plug holes to take the spark plugs out without a 
flashlight.  The veteran stated he could read a book, a 
newspaper, and work-related documents.  He stated he felt the 
January 1998 examination was not a thorough examination.

A January 2000 VA examination report shows the veteran 
complained of floaters and the inability to see dark things 
in very bright light.  Examination of the veteran's eye 
revealed corrected vision in the right eye was 20/25 for both 
distance and near and in the left eye was 20/25 for both 
distance and near.  Amsler grid examination and confrontation 
fields were within normal limits.  External examination was 
within normal limits.  The examiner stated that pupils were 
cylopleged at the time of the examination.  Slit lamp 
examination was remarkable for blepharitis and early 
cataracts.  The examiner stated that a partial posterior 
vitreous detachment is noted in the right eye and left eye.  
The impressions were chorioretinal scar, secondary to trauma 
in the left eye, and partial posterior vitreous detachment of 
both eyes.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected shell fragment injury to eyes 
with retained metal fragments is rated under Diagnostic Code 
6009.  Under that Diagnostic Code, an unhealed injury of an 
eye, in chronic form is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009.  A 
minimum rating of 10 percent may be assigned during active 
pathology. 

A noncompensable evaluation may be assigned for corrected 
bilateral visual acuity of 20/40.  38 C.F.R. § 4.84a; 
Diagnostic Code 6079 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 10 percent for shell fragment 
injury to eyes with retained metal fragments.  The veteran is 
currently at the minimum compensable evaluation for his 
service-connected disability.  His visual acuity in both eyes 
would warrant no more than a noncompensable evaluation; 
however, the minimum evaluation under Diagnostic Code 6009 is 
10 percent, and thus he is entitled to such evaluation.  The 
veteran has denied pain in his eyes.  He has stated he has 
trouble seeing here and there, when shadows or bright light 
are involved.  However, the veteran's eyes, overall, warrant 
no more than a 10 percent evaluation.  When examined in 
September 1998, the examiner stated the veteran's visual 
fields were normal.  Such findings warrant no more than a 
10 percent evaluation.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6009.  

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted and finds that it is not.  Again, 
if the veteran's disability was evaluated based upon his 
corrected visual acuity, a noncompensable evaluation would be 
assigned.  See id.  He has better than 20/40 vision in each 
eye, corrected.  As stated above, there is no field loss.  
Binocular skills were normal in both eyes when examined in 
September 1998.  In January 1998, the veteran reported he had 
good vision with his corrective lenses.  No medical 
professional nor the veteran has stated that the veteran 
needs rest requirements or has episodic incapacity.  The 10 
percent evaluation contemplates the veteran's discomfort with 
the shrapnel that remains in his left eye, which is, at 
worst, minimal.  The Board finds that the service-connected 
shell fragment injury to eyes with retained metal fragments 
is no more than 10 percent disabling.  

The veteran is competent to report his symptoms.  To the 
extent that he has asserted that the service-connected shell 
fragment injury to eyes with retained metal fragments has 
worsened, the medical findings do not support his assertions.  
The Board understands that the veteran underwent serious 
trauma in service, which includes the trauma he sustained to 
his eyes.  However, the examination reports that relate to 
the veteran's eyes do not show a disability that would 
warrant any more than a 10 percent evaluation.  Thus, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 
10 percent for shell fragment injury to eyes with retained 
metal fragments, and here is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

The claim for clear and unmistakable error in the January 
1975 rating decision, which granted service connection for 
residuals of dental trauma to teeth 9, 10, and 11, and no 
other teeth, is denied.  

Entitlement to service connection for residuals of dental 
trauma to teeth 19 and 20 only is granted.  

Entitlement to an evaluation in excess of 10 percent for 
shell fragment injury to eyes with retained metal fragments 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

